       Case 5:18-cv-04071-DDC-ADM Document 124 Filed 08/16/19 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

ANTHONY J. HAMPTON,             )
                                )
    Plaintiff,                  )
                                )
v.                              )
                                )                    Case No. 5:18-CV-04071-DDC-KGS
BARCLAYS BANK DELAWARE, et al., )
                                )
    Defendants.                 )

        DEFENDANT DISCOVER BANK’S MEMORANDUM IN SUPPORT OF ITS
                RENEWED MOTION FOR PROTECTIVE ORDER

         Defendant Discover Bank (“Discover”) respectfully moves the Court pursuant to Fed. R.

Civ. P. 26(c) for a protective order staying all discovery proceedings, including, but not limited

to, any meet and confer under Rule 26(f), affirmative disclosures, or discovery requests, until the

Court has ruled on Discover’s motion to dismiss, the Court has set an initial scheduling

conference, and the parties have conducted a Rule 26(f) conference.

         Plaintiff filed this lawsuit on July 13, 2018. Doc. 1. After multiple defendants moved to

dismiss for failure to state a claim (Docs. 10, 26, 38, 46), and without leave of Court, plaintiff

filed a first amended complaint on September 17, 2018. Doc. 48. Again, multiple defendants

moved to dismiss or strike the first amended complaint. Docs. 54, 56, 58, 61. On October 23,

2018, plaintiff sought leave with regard to his already-filed first amended complaint. Doc. 67. On

November 21, 2018, the Court permitted plaintiff’s first amended complaint. Doc. 73. Again,

several defendants moved to dismiss for failure to state a claim. Docs. 75, 78, 83, 87.

         On April 30, 2019, Plaintiff served on Discover discovery requests by U.S. mail (Docs.

91), even though the Court had not issued an order setting an initial scheduling conference or

otherwise ordered the parties to confer under Rule 26(f). Without leave of Court to conduct early




DocID: 4843-4551-6705.1                          1
        Case 5:18-cv-04071-DDC-ADM Document 124 Filed 08/16/19 Page 2 of 4




discovery, Plaintiff was the first party to serve discovery in this case. Since numerous motions to

dismiss were pending and Plaintiff’s discovery requests were premature, Discover and the other

defendants moved for a protective order staying discovery. Docs. 98-103. The Court granted that

motion on June 19, 2019, and entered a stay until August 16, 2019, at which time Discover could

renew its motion to stay discovery if its motion to dismiss was still pending. Doc. 105.

         The Court has not had an opportunity to resolve Discover’s motion to dismiss. During the

stay period, the Court held a scheduling conference on July 9, 2019. Doc. 108. However, because

of the stay, Discover was not required to appear at the scheduling conference. 1 Id. The Court

ultimately entered a scheduling order that day but only as to Plaintiff and Barclays Bank

Delaware. Doc. 111. Thus, similarly to the context in which Discover filed its initial motion for

stay, the Court has not held a scheduling conference for the purpose of setting deadlines related

to Discover or ordered Discover to confer with the other parties under Rule 26(f).

         Plaintiff’s discovery requests are premature under Fed. R. Civ. P. 26(d)(1), and the Court

should enter an order staying all discovery proceedings pending its ruling on the motions to

dismiss. Fed. R. Civ. P. 26(c)(1) provides a “court may, for good cause, issue an order to protect

a party or person from annoyance, embarrassment, oppression, or undue burden or expense….”

“The decision whether to stay discovery rests in the sound discretion of the court and is generally

a case-by-case determination.” Wedel v. Craig, No. 10-1134-EFM, 2010 WL 2545974, at *2 (D.

Kan. June 22, 2010). Rule 26(d)(1) allows a party to obtain early discovery through court order

upon a showing of good cause. See Gilpatrick v. Harper Co., Kansas, No. 18-1245-JWB-KGG,

2019 WL 184102, at *2 (D. Kan. Jan. 14, 2019). However, Plaintiff did not request nor was he

granted permission from the Court to obtain early discovery.

    1
      Counsel for Discover did in fact appear at the initial scheduling conference, but did not participate in setting
any deadlines related to Discover. Doc. 111.



DocID: 4843-4551-6705.1                                   2
       Case 5:18-cv-04071-DDC-ADM Document 124 Filed 08/16/19 Page 3 of 4




         In light of the multiple motions to dismiss, discovery is not in the interest of judicial

economy. While there is a general policy not to stay discovery when dispositive motions are

pending, it is appropriate to stay discovery when “the case is likely to be finally concluded as a

result of the ruling thereon; where the facts sought through uncompleted discovery would not

affect the resolution of the motion; or where discovery on all issues of the broad complaint

would be wasteful and burdensome.” Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994).

         All of these factors apply here. Discover and other defendants have moved to dismiss the

first amended complaint for failure to state a claim. If granted, this would result in complete

dismissal of all claims against Discover. Staying discovery would not result in plaintiff suffering

any prejudice because discovery is not needed for plaintiff to develop a factual basis to defend

against Discover’s motion, as he has already filed his brief opposing the motion. See Lyle v.

Commodity Credit Corp., No. 93-1257-FGT, 1993 WL 566204, at *1 (D. Kan. Dec. 21, 1993).

Because a favorable ruling would conclude plaintiff’s cause of action against Discover and a stay

of discovery would not prejudice Plaintiff, requiring Discover to exert time and resources to

respond to the pending discovery requests would be wasteful and burdensome.

         WHEREFORE, Discover requests the Court enter a protective order staying all discovery

proceedings, including, but not limited to, any meet and confer under Rule 26(f), affirmative

disclosures, or discovery requests, until the Court has ruled on the motion to dismiss, the Court

has set an initial scheduling conference, and the parties have conducted a Rule 26(f) conference.




DocID: 4843-4551-6705.1                          3
       Case 5:18-cv-04071-DDC-ADM Document 124 Filed 08/16/19 Page 4 of 4




                                                 Respectfully submitted,

                                                  /s/ Kirsten A. Byrd
                                                 Kirsten A. Byrd KS # 19602
                                                 HUSCH BLACKWELL LLP
                                                 4801 Main Street, Suite 1000
                                                 Kansas City, MO 64112
                                                 Telephone (816) 983-8300
                                                 Facsimile (816) 983-8080
                                                 kirsten.byrd@huschblackwell.com

                                                 Attorneys for Defendant Discover Bank




                                      Certificate of Service

        This undersigned certifies that on August 16, 2019, the foregoing was filed with the Clerk
of the Court by using the court’s e-filing system, causing electronic service on all counsel of
record.

         Plaintiff Anthony J. Hampton was served the foregoing by United States mail at:

Anthony J. Hampton
6104 SW 26th Street, Apt. A
Topeka, KS 66614


                                                 /s/ Kirsten A. Byrd
                                                 ATTORNEY




DocID: 4843-4551-6705.1                         4
